Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 12 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed
The most pertinent prior arts are Mitchell, Lu and newly discovered prior art Nakata US 5377006. The prior arts in combination teach the limitations of the claimed invention except for “detecting the encountered subsurface feature inside the wafer by a deviation of a detected phase difference caused by the wafer surface movement, wherein at least the laser probe beam, after reflecting from the surface of the wafer, is guided through an optic prior to arriving at the optical interference detector, wherein the optic has a dispersive characteristic”. Although the concept of identifying the phase difference is common, there is no evidence in the prior arts that teach the combination of the claimed elements. None of the prior arts teach that the laser probe beam is guided through a dispersive optic after reflecting from the surface of the wafer. At most, Nakata reference teaches that the laser probe beam reflection interacts with the reference beam in beam splitter #60 and lens #63. There is no teachings of a dispersive optic, which aids in measurement 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863